Citation Nr: 1713660	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, residual to traumatic brain injury (TBI) (formerly a skull fracture).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	Christopher N. Godios, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.  The Veteran died in December 2012; the appellant in his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for service-connected headaches with diminished sensation in the right parietal region, residual to skull fracture.  In July 2009, the Veteran filed a notice of disagreement (NOD) limited to the issue listed on the title page.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010. 

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  In conjunction with the hearing, the claim on appeal was rephrased to reflect the current terminology and criteria for evaluating head injuries/TBI residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

In March 2013, the Board dismissed the Veteran's appeal due to his death.  In April 2016, the RO granted substitution of his surviving spouse as the appellant in this appeal and returned the matter on appeal to the Board for appellate consideration.

In December 2016, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture), consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), as a component of his increased rating claim.  The Board remanded the increased rating and TDIU claims o the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim for an increased rating for headaches with diminished sensation in the right parietal region, residual to TBI, as well as denied a  TDIU due to that disability (as reflected in February 2017 supplemental SOCs (SSOCs)), and returned dated in February 2017).

As a final preliminary matter, the Board observes that, in addition to the issues noted above, the issue of an increased (compensable) rating for right ear hearing loss was previously on appeal to the Board under Docket Number 94-27 372, and was remanded to the RO in October 1997 for additional development.  Thereafter, in a March 1998 rating decision, the RO granted service connection for sensory impairment of the right lesser occipital nerve, and assigned an initial 10 percent rating.  The RO also issued an SSOC reflecting the continued denial of an increased (compensable) rating for right ear hearing loss.  The RO transferred the right ear hearing loss claim back to the Board's docket in May 1998.

On June 25, 1998, the Board returned the claims file  to the RO for consideration of a June 1998 written statement submitted by the Veteran.  The RO appears to have construed the Veteran's June 1998 statement as a withdrawal of appeal.  The Veteran has not further r pursued a  right ear hearing loss claim, and there is no indication in the Veterans Appeals Control and Locator System (VACOLS) that the issue remains on appeal. Hence, at this juncture, the appeal is limited to the matters set forth on the title page.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  In a December 2016 statement, prior to the issuance of an appellate decision, the appellant's attorney withdrew from appeal the issue of entitlement to a TDIU due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture).

2.   All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  Pertinent to the current June 2008  claim for increase, the Veteran's headaches with diminished sensation in the right parietal region, residual to TBI, were manifested by frequent completely prostrating attacks, productive of severe economic inadaptability.

4.  The scheduler criteria are adequate to evaluate the headaches with diminished sensation in the right parietal region, residual to TBI, at all points pertinent to this appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim for a TDIU due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI, are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a 50 percent but no higher rating  for service-connected headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.124a, DCs 8045 (2008, 2016), 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a December 2016 written statement, prior to the issuance of an appellate decision, the appellant's attorney explained that the Veteran was gainfully employed until the time of his death.  Therefore, he asked that the issue of entitlement to a TDIU due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI, be withdrawn from appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


II. Increased Rating

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a July 2008 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the claim for an increased rating for the service-connected headaches, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2008 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the April 2012 Board hearing, along with various written statements by the Veteran, the appellant, and their respective representatives. The Board finds that no additional AOJ action to further develop the record in connection with the increased rating claim,  prior to appellate consideration, is required. 

As for the April 2012 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the hearing was legally sufficient. 

During the August 2006 hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the matter herein decided as the single issue on appeal; with respect to this issue, information was elicited  regarding the nature and severity of the Veteran's headache disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought in a subsequent remand.

As for the December 2016 remand, the Board instructed the AOJ to complete the following: obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, including records from the VA Northern Indiana Health Care System dated from March 2012 through December 2012; and request that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal, to specifically include an authorization to obtain relevant treatment records from Dr. Hopkins.

The appellant was asked to provide information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for an increased rating for the service-connected headaches by way of a December 2016 letter.  In the letter, she was specifically asked to complete an authorization to allow VA to obtain relevant treatment records from Dr. Hopkins.  The appellant did not subsequently identify any such outstanding evidence or submit any authorization to allow VA to obtain private treatment records, but she did submit the outstanding treatment records from Dr. Hopkins.  All outstanding VA and private treatment records have otherwise been procured.  

Overall, the Board finds that the AOJ substantially complied with the prior remand directives with respect to the claim decided herein.  Thus, no further action with regard to such is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied.    There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the appellant is not prejudiced by the Board proceeding to a decision on the higher rating claim, at this juncture.  .  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


B. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

The rating for the Veteran's headaches with diminished sensation in the right parietal region, residual to TBI, has been assigned under DCs 8045-9304.  Prior to October 23, 2008, DC 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  That regulation and diagnostic code also provide, as follows"

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  
Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  
Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  .

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.  The subjective symptoms facet (which contemplates headaches) provides for a maximum impairment level of 2 (i.e., 40 percent).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of 38 C.F.R. § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a , DC 8045 (effective October 23, 2008).

Migraine headaches (and any diagnosed headaches by analogy) are rated under DC 8100.  Under DC 8100, migraines are rated as follows: a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating".  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In the present case, a July 2008 VA history and physical outpatient note, an August 2008 VA head CT report, and an August 2008 statement from the Veteran all indicate l that he has experienced pressure and numbness in the area of his prior skull fracture and frequent severe headaches.  There were CT findings of post-craniotomy surgical changes in the right occipital bone, but there was no intracranial disease.
During a December 2008 VA neurological examination, 
the Veteran reported that he experienced chronic intermittent headaches in the right parietal occipital region of the head.  The headaches occurred twice a week, were pounding in nature and associated with a feeling of fullness in the right parietal occipital region, and lasted for approximately two hours at a time.  The Veteran also experienced blurring of vision with white spots in front of his eyes, dizziness, and nausea during the headaches, but there was no photophobia, watering from the eyes or nose, or vomiting.  The headaches were incapacitating and the Veteran was unable to participate in any activity while experiencing a headache.  There was no definite precipitating factor for the headaches and they would occur during the night and awaken the Veteran.  Medication (Tylenol or Advil) provided partial relief from the headaches.  The Veteran did not need any assistance with activities of daily living.

Examination revealed a 3.5 centimeter depression in the right occipital parietal region of the skull resulting from an old depressed fracture.  Grip strength was diminished by 20 percent in the hands and there was diminished sensation in the right parietal occipital region of the head and into the adjacent right side of the neck resulting from damage to the right lesser occipital nerve.  There were no other neurological deficits.  The Veteran was diagnosed as having residuals of a head injury in the form of post traumatic headaches and sensory impairment in the distribution of the right lesser occipital nerve.

Medical records dated from May 2010 to February 2012 and the report of a March 2011 VA TBI examination reflect  the Veteran's report that he experienced progressively worsening post traumatic headaches in the years since a head injury in service.  The headaches were treated with medication and there was a fair to good response to the medication.  The Veteran also experienced neuropathic pain in the right lesser occipital nerve distribution and this pain also triggered headaches.  The headaches occurred on a daily basis, were 3/10 in severity, lasted a couple of hours at a time, were of a pressure type on the right side of the cranium, and were occasionally associated with phonophobia, photophobia, and nausea.  There was also sporadic dizziness with no specific triggers and rare episodes of imbalance.  There were no neurobehavioral symptoms or memory problems in the years since the in-service head injury and no history of any seizures, autonomic dysfunction, weakness or paralysis, mobility problems, sleep disturbance, fatigue, malaise, psychiatric symptoms, memory impairment, other cognitive symptoms, neurobehavioral changes, bowel problems, bladder problems, or endocrine dysfunction.

Examination revealed that reflexes were normal (2+), that muscle strength was intact (5/5), that muscle tone was normal, and that there was no muscle atrophy.  There was decreased sensation of the right upper lesser occipital nerve.  There was no autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, endocrine dysfunction, skin breakdown, psychiatric abnormalities, or any other abnormalities.  There was no impairment of memory, attention, concentration, or executive functions, the Veteran's judgment was normal, his social interaction was routinely appropriate, he was fully oriented, and motor activity and visual spatial orientation was normal.  The Veteran's subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Also, his communication was intact and his consciousness was normal.  There were head CT findings compatible with mild post traumatic encephalomalacia of the right parietal lobe and an overlying craniotomy defect, but there was no evidence of any acute intracranial process or any other abnormalities.  The Veteran was employed on a part time basis as a retail associate.  He was diagnosed as having post traumatic headaches and post traumatic lesser occipital neuropathy.  The headaches did not affect his occupation or usual daily activities.

In a March 2012 "Headaches Medical Source Statement," Dr. Hopkins indicated that he had been treating the Veteran for post traumatic headaches for years.  The headaches were of moderate intensity (inhibited, but did not wholly prevent usual activities) and were associated with nausea, phonophobia, photophobia, throbbing pain, an inability to concentrate, and impaired sleep.  The headaches occurred every day on a constant (all day) basis and were alleviated by taking medication and relocating to a dark and quiet location.  The Veteran was capable of performing low stress work, but would generally be precluded from performing even basic work activities and would need a break from the workplace while experiencing a headache.  He would likely need to take unscheduled breaks during the work day several times per week, during which time he would need to sit quietly for 15 to 30 minutes.  Also, his symptoms would likely be severe enough to interfere with the attention and concentration needed to perform even simple work tasks during approximately 20 percent of the typical workday, his disability would likely produce "good" and "bad" days, and he would likely be absent from work more than 4 days per month due to headaches.  Dr. Hopkins concluded that the Veteran's headaches would interfere with his ability to safely and effectively work due to the disruption of his sleep pattern and the daily occurrence of the headaches and that the severity of his headaches approximated the criteria for a 50 percent rating under DC 8100.

During the April 2012 hearing, the Veteran reported that he experienced headaches and pressure in his head which interrupted his sleep and required him to take medication and sit down and relax until the symptoms subsided.  The headaches had been occurring 2 to 3 times per day for the previous 10 to 15 years.  Severe headaches occurred approximately 2 times per week and required the Veteran to lie down and sleep.  These severe headaches had been occurring for the previous 4 to 5 years.  The Veteran also experienced sensitivity to light and sound and nausea associated with his headaches.

At the outset, , the Board acknowledges that the Veteran has experienced symptoms other than headaches associated with his service-connected TBI.  In particular, he has experienced various neurological symptoms associated with impairment of the right lesser occipital nerve.  Nevertheless, service connection was established, and a  separate disability rating assigned for sensory impairment of the right lesser occipital nerve.  Also, the only issue specifically certified to the Board was the claim for an increased rating for the service-connected headaches and there is no evidence that the Veteran experienced any residuals of a TBI other than sensory impairment of the right lesser occipital nerve and headaches (with associated symptoms).  Therefore, only the severity of the service-connected headaches and its associated symptoms will be addressed at this time.

The former  version of DC 8045 (in effect prior to October 23, 2008) could be construed as prohibiting a rating in excess of 10 percent under any diagnostic code for headaches associated with TBI in the absence of a diagnosis of multi-infarct dementia associated with brain trauma because the symptoms are wholly subjective.  Notably, there is no medical evidence that the Veteran has experienced any multi-infarct dementia associated with brain trauma at any time during the period under consideration, and there is no lay evidence to the contrary.  Hence, a rating in excess of 10 percent for the Veteran's headaches is not warranted under the old version of DC 8045.  See 38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008).  The revised version of DC 8045 contains no such prohibition, however, and even the former version of DC 8045 did not explicitly prohibit ratings under an alternate diagnostic code for diagnosed headaches.  In this case, the Veteran was consistently diagnosed as having post traumatic headaches throughout the period under consideration.   Accordingly, as explained below, the Board finds that the Veteran's headaches may be rated by analogy under DC 8100 during the entire claim period and that the headaches most closely approximated the criteria for a 50 percent rating under DC 8100 during the entire  period.

Specifically, the Veteran has experienced chronic and severe headaches anywhere from two times a week to every day and the headaches lasted for hours at a time.  The March 2011 VA examination report includes conclusory notations that the Veteran's subjective symptoms did not interfere with work or instrumental activities of daily living, that he was employed on a part time basis as a retail associate, and that his headaches did not affect his occupation or usual daily activities.  Regardless, the December 2008 VA examination report reflects that the Veteran's headaches were incapacitating and that he was unable to participate in any activities while experiencing a headache.  Also, the headaches were occasionally accompanied by pressure, impaired vision, dizziness, photophobia, phonophobia, and nausea and Dr. Hopkins concluded that the severity of the Veteran's headaches met the criteria for a 50 percent rating under DC 8100.

The Board recognizes that the Veteran remained employed throughout the entire period at issue despite his headaches.  However, in Pierce v. Principi,  the United States Court of Appeals for Veterans Claims (Court) held that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating."  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The Court noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." Id.  Regardless, "[i]f 'economic inadaptability' were [sic] read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for a TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

In this case, the Veteran and Dr. Hopkins explained that the Veteran has experienced  frequent headaches,  and that the headaches required the Veteran to frequently sit down and rest (and occasionally lie down in on at least a weekly basis).  In addition, the headaches would have a significant impact upon the Veteran's ability to perform his job due to the work breaks that were necessary to alleviate the headaches and the impaired concentration caused by headaches and impaired sleep.  

In light of the above evidence and with resolution of all reasonable doubt in the appellant's favor, the Board concludes that the Veteran's service-connected headaches were manifested by frequent completely prostrating and prolonged attacks and that they were productive of severe economic inadaptability.  Therefore, a 50 percent rating is warranted for the entire period under consideration. .  This is the maximum possible schedular rating under DC 8100.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.124a, DC 8100.

The Veteran's headache disability also has not been shown to involve any other factor(s) warranting separate and/or higher rating (i.e., higher than 50 percent) under any other provision(s) of VA's rating schedule at any pertinent point.  Notably, DC 8045 provides for only a maximum 40 percent rating for subjective symptoms of TBI (such as headaches).  As explained above, there is no evidence of any impairment involving memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or consciousness at any time during the claim period.   Also, a separate rating for the Veteran's headaches and its associated symptoms under DC 8045 would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2016).

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the current claim for increase did the Veteran's service-connected headaches reflect so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, pertinent to the current claim, the symptoms associated with the Veteran's service-connected headache disability included headaches, pressure, blurred vision with white spots in front of the eyes, dizziness, photophobia, phonophobia, nausea, impaired concentration, and impaired sleep.  The headaches impacted his ability to work and perform daily activities.  Regardless of the various functional impacts reported by the Veteran, the underlying symptoms associated with his disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, the criteria for rating headaches under DC 8100 include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their overall impact on economic adaptability.  Hence, the criteria under DC 8100 encompass a broad range of effects of the symptoms associated with the Veteran's headaches, to include those described by the Veteran.  Hence, the rating assigned for the service-connected headache disability during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and no symptomatology has been demonstrated that falls outside the scope of the applicable criteria.   There is no evidence or argument that the schedular criteria are inadequate to rate the disability under consideration.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, there has been no assertion that there existed any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, and the evidence of record does not suggest otherwise.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the  a 50 percent but no higher rating for service-connected headaches with diminished sensation in the right parietal region, residual to TBI is warranted for the entire period under consideration.. See 38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.7 (2016), 4.124a, DCs 8045 (2008, 2016), 8100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal as to the claim for a TDIU due to service-connected headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), is dismissed.

A 50 percent rating for headaches with diminished sensation in the right parietal region, residual to TBI (formerly a skull fracture), is granted, subject to the legal authority governing the payment of VA compensation.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


